DETAILED ACTION
This Office action is in response to the RCE filed 29 November 2021. Claims 1, 9, and 18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushiki et al. (US 2001/0049282) in view of Deenoo et al. (US 2019/0174571, PLEASE NOTE: citations are drawn from provisional application no. 62/372973, filed 10 August 2016, which provides the valid date under 35 USC 102(a)(2)) and R2-165649 (“UE Mobility in RAN Controlled State for New Radio Access”, 3GPP TSG-RAN WG2 #95, Gothenburg, Sweden, August 22-26, 2016).
For Claim 1, Ushiki teaches an area identifying apparatus, configured in a user equipment (UE), the area identifying apparatus comprising: 
a receiver (see Figure 3, paragraphs 42, 43: transceiver, controller, memory) configured to receive, RAN area identification information 
transmitted by a base station, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 43: UE receives two identifiers: location area (tracking area) and paging area which together are RAN area identification information); and 
a processor coupled to the receiver and configured to: 
compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE, wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 43, 45, 46, 48, 49: UE compares received identifiers with stored identifiers, when the received identifiers are the same as the stored identifiers, the mobile station does not notify the base station, when the received identifiers are different from the stored identifiers, the mobile station sends a location registration request to the base station), and
wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  
Ushiki as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information transmitted via a broadcast message (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information), when the UE is in a RAN control state (see 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
The references as applied above are not explicit as to, but R2-165649 teaches performing mobility-related operations when the UE is in a RAN control state, wherein the RAN control state of the UE is at least one of idle, connected, and a newly defined state other than idle or connected (see introduction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage mobility as in Ushiki and Deenoo for devices in an inactive state as in R2-165649. The motivation would be to ensure that the network and device both have current information for when the device transitions to an active state.
For Claim 9, Ushiki teaches an area identifying apparatus, configured in a base station, the area identifying apparatus comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (See Figure 2, paragraphs 39, 40: base station, memory, controller, transceiver) to 
transmit RAN area identification information, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 41, 43, 45: UE receives two identifiers: location area (tracking area) and paging area (RAN area)), 
wherein the UE compares the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE wherein the UE can move within an area of RAN 
wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  
Ushiki as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information transmitted via a broadcast message (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information), when a User Equipment (UE) is in a radio access network (RAN) control state (see paragraphs 82, 92: tracking area for a group of base stations corresponds to the location area in Ushiki; the tracking area is associated with a RAN control state; cited paragraphs show that UE is in a RAN control state).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
The references as applied above are not explicit as to, but R2-165649 teaches performing mobility-related operations when the UE is in a RAN control state, wherein the RAN control state of the UE is at least one of idle, connected, and a newly defined state other than idle or connected (see introduction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage mobility as in Ushiki and Deenoo for devices in an inactive state as in R2-165649. 
For Claim 18, Ushiki teaches a communication system, comprising: 
a base station (see Figure 2, paragraphs 39-40); and 
a User Equipment (UE) (see Figure 3, paragraphs 42-43), 
the base station configured to transmit RAN area identification information, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 41, 43, 45: UE receives two identifiers: location area (tracking area) and paging area (RAN area)), and 
the User Equipment (UE) configured to: 
receive the RAN area identification information indicating a RAN area of a tracking area, and including the first identity and the second identity (see paragraph 43: UE receives two identifiers: location area (tracking area) and paging area (RAN area)), and
compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE, wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 43, 45, 46, 48, 49: UE compares received identifiers with stored identifiers, when the received identifiers are the same as the stored identifiers, the mobile station does not notify the base station, when the received identifiers are different from the stored identifiers, the mobile station sends a location registration request to the base station), and
 wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
The references as applied above are not explicit as to, but R2-165649 teaches performing mobility-related operations when the UE is in a RAN control state, wherein the RAN control state of the UE is at least one of; idle, connected, and a newly defined state other than idle or connected (see introduction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage mobility as in Ushiki and Deenoo for devices in an inactive state as in R2-165649. The motivation would be to ensure that the network and device both have current information for when the device transitions to an active state.

Response to Arguments
The amendment filed 29 November 2021 has been entered.
The objection is withdrawn in light of the amendments to the claims.
Previous rejections under 35 USC 112 are withdrawn in light of the cancellation of the claims.

With regards to Ushiki, Ushiki does teach the matter for which Ushiki is relied upon. Ushiki teaches the reception of RAN area identification information including first and second identities; this information indicates a RAN area of a tracking area and therefore meets the requirements of the claim. The location area identity and paging area identity indicate the area in which the UE is tracked. A Radio Access Network area is a part of a network that allows access to the UE (see the abstract of Ushiki). As shown in the cited portions of Ushiki, a UE compares the received first and second identities with stored first and second identities and the UE can move within the RAN area identified by the stored identities without notifying the base station. Please also see paragraphs 52-58 and 2-3 of Rune et al. (US 2019/0053192), cited below as a pertinent reference. Rune uses the tracking area terminology and shows how different networks (LTE, 3G, 5G) use slightly different terms (location area vs. tracking area) when referring to mobility areas. Rune also shows that it is known for a UE to move within a tracking area without notifying the base station.
With regards to Deenoo, Deenoo is not relied on for matter taught in Ushiki. Deenoo does teach the matter for which it is relied upon: a broadcast message including system information containing RAN area identification information received when the UE is in a RAN control state. See also paragraph 186 of Deenoo.
With regards to R2, R2 is not relied on for matter taught in other references. 
Applicant appears to be arguing that the claim requires the UE be in “a newly defined state other than idle or connected”, but the claim does not require that the UE be in that state, or that the UE be able to perform certain operations when in that state. The claim only requires that the UE be in “a RAN control state” and that the RAN control state be at least one of idle, connected, and the newly defined state. All of the references teach the UE being in “a RAN control state” and R2 is relied on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pradas et al. (US 2017/0374585) teaches the broadcast of a Tracking RAN Area code which defines a Tracking RAN area and mobility operations available to a wireless device in such an area. Rune et al. (US 2019/0053192) teaches mobility operations using a broadcast tracking area identifier (see paragraphs 52-58: location area is a tracking area for LTE networks corresponding to the Tracking RAN area in 5G networks. See paragraphs 48-49: a UE in a RAN control state can receive the tracking area code. See paragraphs 2-3: a UE can move within its mobility area without notifying the network.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/13/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466